STATE OF MARYLAND                          *      In the

                                           *      Court of Appeals

v.                                         *      of Maryland

                                           *      No. 52

TYSHON LETEEK JONES                        *      September Term, 2015

                                          ORDER

       The case having been argued before this Court on January 12, 2016, it is this 20th

day of May, 2016,

       ORDERED, by the Court of Appeals of Maryland, that supplemental briefing and

reargument be scheduled on the following additional issue set forth below:

               1. In deciding this case, should the Court re-consider its holding in Roary v.
                  State, 385 Md.217, 226-36, 867 A.2d 1095, 1100-6 (2005), as to whether
                  first-degree assault may serve as a predicate for second-degree felony
                  murder?

       ORDERED, that the petitioner’s supplemental brief shall be filed on or before July

5, 2016, and the respondent’s supplemental brief shall be filed on or before August 4, 2016,

and it is further

       ORDERED, that the case shall be set for reargument September 9, 2016.



                                                           /s/ Mary Ellen Barbara
                                                                  Chief Judge